IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





 NO. AP-75,715


EX PARTE CHARLES MICHAEL CONNER, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. CR-24254-A IN THE 159TH DISTRICT COURT

FROM ANGELINA COUNTY



 Per curiam.

O P I N I O N


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of two counts of
aggravated sexual assault and sentenced to ninety-nine years' imprisonment and $10,000 fines.  The
Tenth Court of Appeals affirmed his conviction. Conner v. State, No. 10-04-212-CR (Tex. App. -
Waco, delivered  April 13, 2005, no pet.).
	Applicant contends that his appellate counsel rendered ineffective assistance because counsel
failed to timely notify Applicant that his conviction had been affirmed.  Applicant filed an affidavit
with the trial court.  The trial court has entered findings of fact that appellate counsel is recently
deceased, and based on Applicant's affidavit concluded that appellate counsel failed to timely notify
Applicant that his conviction had been affirmed.  The trial court recommends that relief be granted. 
Ex parte Wilson, 956 S.W.2d 25 (Tex. Crim. App. 1997).  
	We find, therefore, that Applicant is entitled to the opportunity to file an out-of-time petition
for discretionary review of the judgment of the Tenth Court of Appeals in Cause No. 10-04-212-CR
that affirmed his convictions in Case No. CR-24254 from the 159th Judicial District Court of
Angelina County.  Applicant shall file his petition for discretionary review with the Tenth Court of
Appeals within 30 days of the date on which this Court's mandate issues.
	Applicant's remaining claims are dismissed.  See Ex parte Torres, 943 S.W.2d 469 (Tex.
Crim. App. 1997).

Delivered: June 27, 2007
Do not publish